      Case 4:16-cv-03991-JSW Document 201-2 Filed 03/23/21 Page 1 of 2




 1 Kathryn A. Stebner, State Bar No. 121088
   STEBNER AND ASSOCIATES
 2 870 Market Street, Suite 1212
   San Francisco, CA 94102
 3 Tel: (415) 362-9800
   Fax: (415) 362-9801
 4
   Guy B. Wallace, State Bar No. 176151
 5 SCHNEIDER WALLACE COTTRELL KONECKY LLP
   2000 Powell Street, Suite 1400
 6 Emeryville, CA 94608
   Tel: (415) 421-7100
 7 Fax: (415) 421-7105

 8 [Additional counsel listed on service list]
 9 Attorneys for Plaintiff and the Proposed Class

10
                                UNITED STATES DISTRICT COURT
11
                      NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
12
     June Newirth, by and through her Guardian       CASE NO. 4:16-cv-03991-JSW
13   ad Litem, Frederick J. Newirth; Barbara
     Feinberg; and Elizabeth Barber, Andrew          CLASS ACTION
14   Bardin, and Thomas Bardin as successors-in-
     interest to the Estate of Margaret Pierce; on   NOTICE OF LODGMENT OF EXHIBITS
15   their own behalves and on behalf of others      IN SUPPORT OF MOTION FOR
     similarly situated,                             PRELIMINARY APPROVAL OF CLASS
16                                                   SETTLEMENT
                           Plaintiffs,
17
     vs.                                             Date:    May 7, 2021
18                                                   Time:    9:00 a.m.
     Aegis Senior Communities, LLC, dba Aegis        Place:   Courtroom 5, 2nd Floor
19   Living; and Does 1 Through 100,                 Judge:   Hon. Jeffrey S. White
20                         Defendants.               Action Filed: April 12, 2016
                                                     Trial Date: None Set
21

22

23

24

25

26

27

28                                       1
                            CASE NO. 4:16-CV-03991-JSW
       NOTICE OF LODGMENT OF EXHIBITS ISO MOTION FOR PRELIMINARY APPROVAL
      Case 4:16-cv-03991-JSW Document 201-2 Filed 03/23/21 Page 2 of 2




 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2         PLEASE TAKE NOTICE that the Plaintiffs and the Proposed Class hereby lodge the

 3 following exhibits in support of their Motion for Preliminary Approval of Class Settlement.

 4 EXHIBIT                   DESCRIPTION

 5 Exhibit A                 Stipulation of Settlement, which has the following exhibits:

 6                           (1) Injunction (Exhibit A addendum thereto to be provided to Class

 7                           Counsel and made available to Settlement Class Members upon their

 8                           request);
 9                           (2) Class Notice (long and summary forms);
10                           (3) [Proposed] Preliminary Approval Order; and
11                           (4) Escrow Agreement and Escrow Procedure Agreement (redacted of
12                           personally identifiable and security related confidential information);
13                           and Amendment to Stipulation of Settlement.
14 Exhibit B                 CPT Group, Inc.’s Proposal for Class Notice and Settlement
15                           Administration
16 Exhibit C                 Class Notice (long and summary forms)
17

18 DATED: March 23, 2021                      Respectfully submitted,
19
                                              STEBNER AND ASSOCIATES
20
                                                     /s/ Kathryn A. Stebner
21                                            Kathryn Stebner
                                              Attorneys for Plaintiffs and Proposed Class
22

23

24

25

26

27

28                                      2
                           CASE NO. 4:16-CV-03991-JSW
      NOTICE OF LODGMENT OF EXHIBITS ISO MOTION FOR PRELIMINARY APPROVAL
